[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT AFTER HEARING IN DAMAGES
After the defendant was defaulted on August 4, 1999, for failure to appear the case proceeded to a hearing in damages on November 29, 2001. Based on a current military affidavit, the defendant is found not to be in the military service.
The plaintiff seeks damages for personal injuries sustained as a result of a fall on a defective common stairway in the building in which she resides and at the time of her fall was owned by the defendant Fred CT Page 15718 Hull.
As a result of her fall, plaintiff sustained injuries to her neck, lower back and right elbow. Her treating physician ascribed a permanent partial disability rating of 2% to her elbow, 5% to her neck and 5% to her lower back. The plaintiff has a life expectancy of 25.1 years. The plaintiff still has pain in the aforementioned parts of her body. Her medical bills total $3,850.44.
Based on the foregoing finding of facts the court awards damages as follows.
Economic Damages                $ 3,850.44
Non-Economic Damages             20,000.00
Total                 $23,850.44
Judgment may enter in favor of the plaintiff as against the non-appearing defendant for $23,850.44, plus costs.
Edward F. Stodolink Judge Trial Referee